                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

  UNITED STATES OF AMERICA                         )     CRIMINAL NO.: 20-040 (BAH)
                                                   )
         v.                                        )
                                                   )
  JESSICA OSEGUERA GONZALEZ,                       )
                                                   )
                                                   )
                          Defendant.               )

                                   JOINT STATUS REPORT

       The United States and Defendant Jessica Oseguera Gonzalez, through undersigned

counsel, respectfully submit this response to the Court’s March 13, 2020 Minute Order (“Minute

Order”) directing the parties to file a status report with the Court following a ruling from the Court

of Appeals on the defendant’s interlocutory appeal of the Court’s detention order, Dkt. No. 19.

       On April 29, 2020, the Court of Appeals affirmed the Court’s detention order as well as

the Court’s order denying the defendant’s emergency motion for reconsideration of the detention

order. See United States v. Oseguera Gonzalez, No. 20-3018 (D.C. Cir.).

       On April 30, 2020, counsel for the parties conferred telephonically to discuss scheduling

and future proceedings in this matter. In light of new developments since the date of the last status

conference in this case, the government intends to file a motion to designate this case as complex

pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(B). The government anticipates filing

that motion within a matter of days following this joint report. Although the government’s motion

will set forth in detail the grounds for its request for the complex case designation, counsel for the

defendant have been advised of the general contours of the government’s position and expect that

they will oppose that motion and any additional exclusion of time under the Speedy Trial Act.
       Because of their divergent positions on the complex case designation and the possibility

for additional Speedy Trial Act exclusions, the parties have not determined a mutually-agreeable

schedule for trial and pre-trial deadlines in this case. The parties are mindful of the Court’s

Standing Order No. 20-19, which has generally continued proceedings through June 11, 2020.

Notwithstanding, Ms. Gonzalez maintains her right to a speedy trial. Following resolution of the

government’s anticipated motion to designate this as a complex case, the parties will meet and

confer in an effort to propose a mutually-agreeable schedule.

       Respectfully submitted this 30th day of April, 2020.

 McCool Law PLLC                                    Marlon Cobar, Acting Chief
                                                    Narcotic and Dangerous Drug Section
 /s/ Steven McCool                                  Criminal Division
 Steven McCool                                      U.S. Department of Justice
 Julia Coleman
                                                    /s/ Brett Reynolds
 McCool Law PLLC                                    Brett Reynolds
 1776 K Street NW, Ste. 200                         Kaitlin Sahni
 Washington, D.C. 20006                             Kate Naseef
 (202) 450-3370
 smccool@mccoollawpllc.com                          Narcotic and Dangerous Drug Section
                                                    Criminal Division
                                                    U.S. Department of Justice
                                                    145 N Street NE, 2nd Floor East
                                                    Washington, D.C. 20530
                                                    (202) 598-2950
                                                    brett.reynolds@usdoj.gov




                                                2
